Dismissed and Memorandum Opinion filed January 25, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00579-CR

                 JUSTIN GERALD FREDRICHSEN, Appellant
                                          V.
                        THE STATE OF TEXAS, Appellee

                    On Appeal from the 240th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 13-DCR-063375

                           MEMORANDUM OPINION

      Appellant was convicted of deadly conduct. See Tex. Penal Code Ann.
§ 22.05(b). Subsequently, the trial court granted appellant’s motion for new trial.

      Generally, we only have jurisdiction to consider an appeal by a criminal
defendant when there has been a final judgment of conviction. See Workman v.
State, 343 S.W.2d 446, 447 (Tex. Crim. App. 1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App. – Fort Worth 1996, no pet.). Because appellant has been
granted a new trial, there is no final conviction to appeal.
      Accordingly, we dismiss the appeal for want of jurisdiction.


                                 PER CURIAM

Panel consists of Wise, Spain, and Hassan.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                        2